Citation Nr: 9923402	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-03 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence 
as secondary to PTSD.

3.  Entitlement to service connection for residuals of a 
shell fragment wound to the right forearm.

4.  Entitlement to service connection for residuals of a 
shell fragment wound to the left forearm.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the left hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 1968 
and from February 1969 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The issues of entitlement to service connection for PTSD and 
alcohol dependence will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1. There is no competent medical evidence of a current 
disability of either forearm, including claimed residuals 
of shell fragment wounds.

2.  A scar on the left hand, residual of a shell fragment 
wound, is asymptomatic.




CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for residuals 
of shell fragment wounds to the right forearm and left 
forearm are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2. The criteria for a compensable evaluation for residuals of 
a shell fragment wound to the left hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (1998).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

With regard to the veteran's claims of entitlement to service 
connection for residuals of a shell fragment wound to the 
right forearm and left forearm, service medical records are 
negative for such injuries.  

In May 1996, the veteran alleged that, in Vietnam, he was 
wounded by shrapnel in both forearms.  

At a personal hearing in March 1998, the veteran testified 
that he had a scar on the anterior right wrist, which would 
hurt at times, and a "scratch" on the left forearm, which did 
not cause him any problem.

At a VA examination in August 1968, a 3-inch scar on the 
dorsal-lateral aspect of the distal one-fourth of the right 
arm was noted, but no scars on the right forearm or left 
forearm were noted.  At a special dermatology examination, 
scars on the right leg and the backs of the hands were noted, 
but there was no mention of the forearms.  

At a VA examination in March 1978, tattoos on both arms and a 
skin rash were noted, but there was no mention of any 
abnormality of the forearms.  

At a VA hand examination in February 1998, a scar on the 
proximal interphalangeal joint of the third finger of the 
right hand was noted.  There was no mention of any 
abnormality of the right forearm or left forearm.

Upon consideration of the evidence of record, the Board finds 
that there is no medical evidence of a current disability of 
the right forearm or left forearm, which is one element 
required to establish a well-grounded claim for service 
connection.  The Board, therefore, concludes that the 
veteran's claims for service connection for residuals of 
shell fragment wounds to the right forearm and left forearm 
are not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps.
The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for residuals of shell fragment wounds to 
the right forearm and left forearm "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).  

II.  Increased Rating

Initially, the Board notes that the veteran's claim of 
entitlement to a compensable evaluation for residuals of a 
shell fragment wound to the left hand is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.118, Diagnostic Code 7804, provides that 
superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  Diagnostic 
Code 7805 provides that other scars are rated on the 
limitation of function of the body part affected.

With regard to the veteran's claim for a compensable rating 
for residuals of a shell fragment wound to the left hand, the 
Board notes that the veteran made no complaint concerning his 
left hand at VA examinations in August 1968, March 1978, and 
February 1998.  There is no medical evidence of any chronic 
disability of the left hand.  In addition, at the hearing in 
March 1998, the veteran testified that he had no problems 
with his left hand from a scar on the palm of the left hand.

As there is no evidence that the veteran has a painful scar 
on his left hand or that he has any limitation of function of 
the left hand, the Board finds that entitlement to a 
compensable rating for residuals of a shell fragment wound to 
the left hand is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to a compensable rating for residuals of 
a shell fragment wound to the left hand, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  


ORDER

A well-grounded claim not having been submitted, service 
connection for residuals of a shell fragment wound to the 
right forearm is denied.  

A well-grounded claim not having been submitted, service 
connection for residuals of a shell fragment wound to the 
left forearm is denied.  

An increased (compensable) evaluation for residuals of a 
shell fragment wound to the left hand is denied.


REMAND

The veteran was afforded a VA PTSD examination in March 1998, 
which was conducted by a psychologist.  The report of the 
examination does not include a diagnosis section and is thus 
incomplete.  This case will, therefore, be remanded to the RO 
for completion of the examination report. 

In addition, in March 1998 the examiner stated that the 
effect of the veteran's Vietnam experiences on his alcoholic 
condition was unclear.  Although compensation may not be paid 
for alcoholism/alcohol dependence, see Barela v. West, 
11 Vet. App. 280 (1998), service connection may be granted 
for such a disorder.  Furthermore, secondary service 
connection may be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the Board 
finds that, in the event that the VA examiner renders a 
diagnosis of PTSD, an opinion should be rendered as to 
whether PTSD has either caused or aggravated alcohol 
dependence.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the VA 
psychologist who examined the veteran in 
March 1998, if he is available, render a 
diagnosis or diagnoses, based on his 
examination findings, and offer an 
opinion on the question of whether PTSD, 
if diagnosed, either caused or aggravated 
alcohol dependence.  

2.  In the event that the psychologist 
who examined the veteran in March 1998 is 
not available, the RO should arrange for 
the veteran to be examined by a 
psychiatrist, who should determine 
whether diagnoses of PTSD and alcoholism 
are appropriate.  In the event that PTSD 
and alcohol dependence are diagnosed, the 
examiner should offer an opinion on the 
question of whether PTSD either caused or 
aggravated alcohol dependence.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims for 
service connection for PTSD and alcohol dependence may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required from the veteran unless he receives further notice.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




